            CASE 0:20-cv-02107-ECT-LIB Doc. 4 Filed 01/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Mark Jenni,                                           File No. 20-cv-2107 (ECT/LIB)

               Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Justin Goldstein and Able Roofing, LLC,

           Defendants.
________________________________________________________________________

       Magistrate Judge Leo I. Brisbois issued a Report and Recommendation on

December 14, 2020.          ECF No. 3.     No party has objected to that Report and

Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all of the files, records, and proceedings in the above-captioned matter, IT

IS ORDERED THAT:

       1.      The Report and Recommendation [ECF No. 3] is ACCEPTED;

       2.      The action is DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction; and

       3.      Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED AS MOOT.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 5, 2021                    s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
